Name: Commission Regulation (EU) NoÃ 847/2010 of 24Ã September 2010 on the issue of licences for importing rice under the tariff quotas opened for the September 2010 subperiod by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  cooperation policy;  tariff policy
 Date Published: nan

 25.9.2010 EN Official Journal of the European Union L 251/5 COMMISSION REGULATION (EU) No 847/2010 of 24 September 2010 on the issue of licences for importing rice under the tariff quotas opened for the September 2010 subperiod by Regulation (EC) No 327/98 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Regulation (EC) No 327/98 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex IX to that Regulation. (2) September is the fourth subperiod for the quotas laid down in Article 1(1)(a) of Regulation (EC) No 327/98, the third subperiod for the quotas laid down in Article 1(1)(d) and the first subperiod for the quota laid down in Article 1(1)(e). (3) The notifications presented under Article 8(a) of Regulation (EC) No 327/98 show that, for the quotas with order numbers 09.4118  09.4119  09.4168, the applications lodged in the first ten working days of September 2010 under Article 4(1) of the Regulation cover a quantity greater than that available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested under the quotas in question. (4) It is also clear from the notifications that, for the quotas with order numbers 09.4127  09.4128  09.4129  09.4117, the applications lodged in the first ten working days of September 2010 under Article 4(1) of the Regulation cover a quantity less than that available. (5) The quantities not used for the September subperiod of the quotas with order numbers 09.4127  09.4128  09.4129  09.4130 are transferred to the quota bearing the order number 09.4138 for the following subperiod under Article 2 of Regulation (EC) No 327/98. (6) The total quantities available for the following subperiod should therefore be fixed for the quotas with order numbers 09.4138 and 09.4168, in accordance with the first paragraph of Article 5 of Regulation (EC) No 327/98. (7) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with order numbers 09.4118  09.4119  09.4168 as referred to in Regulation (EC) No 327/98 lodged in the first ten working days of September 2010, licences shall be issued for the quantities requested, multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The total quantities available under the quotas with order numbers 09.4138 and 09.4168 as referred to in Regulation (EC) No 327/98 for the following subperiod are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 37, 11.2.1998, p. 5. ANNEX to be allocated for the September 2010 subperiod and quantities available for the following subperiod under Regulation (EC) No 327/98 (a) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 laid down in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the September 2010 subperiod Total quantities available for the October 2010 subperiod (kg) United States of America 09.4127  (1) Thailand 09.4128  (1) Australia 09.4129  (1) Other origins 09.4130  (2) All countries 09.4138 4 127 145 (b) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 laid down in Article 1(1)(d) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the September 2010 subperiod Thailand 09.4112  (3) United States of America 09.4116  (3) India 09.4117  (4) Pakistan 09.4118 9,553656 % Other origins 09.4119 1,995380 % All countries 09.4166  (3) (c) Quota for broken rice falling within CN code 1006 40 laid down in Article 1(1)(e) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the September 2010 subperiod Total quantities available for the October 2010 subperiod (kg) All countries 09.4168 1,402856 % 0 (1) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (2) No quantity remaining available for this subperiod. (3) No quantity remaining available for this subperiod. (4) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable.